MEMORANDUM **
The court has received and reviewed petitioner’s response to the motion to dismiss. A review of the record demonstrates that petitioner did not provide evidence at his removal hearing or appeal before the Board of Immigration Appeals that he was statutorily eligible for cancellation of removal. See 8 U.S.C. § 1229b(b)(l)(D); Molinar-Estrada v. INS, 293 F.3d 1089, 1090-1091 (9th Cir.2002) (holding that because petitioner provided no evidence that his mother was a lawful permanent resident, he was not eligible for cancellation).
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal and *561voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.